Bank of America Merrill Lynch 2011 Healthcare Conference Las Vegas, NV| May 10-12, 2011 Jay Grinney, President and Chief Executive Officer Exhibit 99.1 The information contained in this presentation includes certain estimates, projections and other forward- looking information that reflect our current views with respect to future events, strategy, capital expenditures and financial performance. These estimates, projections and other forward-looking information are based on assumptions that HealthSouth believes, as of the date hereof, are reasonable.
